ON RETURN TO REMAND
PATTERSON, Presiding Judge.
We remanded this case to the trial court on August 23, 1991, 587 So.2d 308, with instructions to set aside Robert Lynch’s conviction for robbery in the second degree, to adjudge him guilty of robbery in the third degree, and to resentence him accordingly.
*224The trial court has complied with our remand and has filed a return setting forth the action taken. The return shows that a hearing was held, with Lynch and his counsel present; that he was adjudged guilty of robbery in the third degree; that he was sentenced to eight years’ imprisonment; and that the sentence was suspended, subject to Lynch’s successfully completing five years’ probation. The proceedings were proper, and the sentence is within the range authorized by statute. Therefore, the judgment is due to be, and it is hereby, affirmed.
OPINION EXTENDED; AFFIRMED.
All Judges concur.